DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 108123631, filed on 201907/04.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANASE (US Patent/PGPub. No. 20140247432) in view of Kanemitsu et al. (US Patent/PGPub. No. 20150116635).

Regarding Claim 1 (currently amended), YANASE teaches a light emitting diode (LED) control circuit ([0035], FIG. 1, i.e. light emitting diodes), configured to control a brightness ([0035], FIG. 1, i.e. voltage … applied … emit light) of M LED strings ([0035], FIG. 1, i.e. light emitting devices 11 to 16), wherein M is a positive integer ([0035], FIG. 1, i.e. six), and the LED control circuit (i.e. please see above citation(s)) comprises:
an LED driver ([0035], FIG. 1, i.e. driving power supply 10), configured to generate N control signals ([0041], FIG. 1, i.e. gate (SIGNAL) of a pMOS transistor Q12), wherein N is a positive integer ([0040], FIG. 1, i.e. six);
N switching circuits ([0041], FIG. 1, i.e. pMOS transistor Q12), wherein each of the N switching circuits (i.e. please see above citation(s)) is coupled to (FIG. 1, i.e. as shown by the figure(s)) a first end ([0035], FIG. 1, i.e. anode) of at least one of the M LED strings, and each of the N switching circuits (i.e. please see above citation(s)) is coupled to (FIG. 1, i.e. as shown by the figure(s)) the LED driver to receive one of the N control signals (i.e. please see above citation(s)); and
N abnormality detecting circuits ([0038], FIG. 1, i.e. open-circuit failure detecting section 211), wherein each of the N abnormality detecting circuits is coupled to (FIG. 1, i.e. as shown by the figure(s)) one corresponding switching circuit among the N switching circuits and the first end of at least one corresponding LED string among the M LED strings, and each of the N abnormality detecting circuits (i.e. please see above citation(s)) is configured to detect a voltage (i.e. alternative limitation(s) omitted) or a current ([0038], FIG. 1, i.e. open-circuit current) of the first end of the at least one corresponding LED string (i.e. please see above citation(s)),
wherein when the voltage (i.e. alternative limitation(s) omitted) or the current of the first end of the at least one corresponding LED string (i.e. please see above citation(s)) is less than or equal to a threshold value ([0048], FIG. 1, i.e. current at anode of light emitting device 11 is ZERO (no current flows through anode) because OPEN-CIRCUIT)), the abnormality detecting circuit turns off ([0049], FIG. 1, i.e. gate and the source of the pMOS transistor Q12 … disconnected) the corresponding switching circuit, and the abnormality detecting circuit detects (i.e. please see above citation(s)) an impedance ([0038], FIG. 1, i.e. open-circuit impedance (infinite)) of the first end of the at least one corresponding LED string to determine an abnormal state ([0038], FIG. 1, i.e. open-circuit) of the at least one corresponding LED string (i.e. please see above citation(s)).
However, YANASE does not explicitly teach
the M LED strings are connected in parallel,
wherein when each of the switching circuit is conducted according to one of the N control signals, a current is provided to the at least one LED string.
In the same field of endeavor, Kanemitsu et al. teach
the M LED strings ([0044], FIG. 1, i.e. LED1, LED2, LED3, and LED4) are connected in parallel (FIG. 1, i.e. as shown by the figure(s)),
wherein when each of the switching circuit ([0042], FIG. 1, i.e. transistors of constant current driver 121) is conducted ([0064], FIG. 1, i.e. “PWM dimming control” which would mean that transistors of 121 are conducted) according to one of the N control signals ([0064], FIG. 1, i.e. dimming control of the LED rows LED1 to LED4), a current is provided to the at least one LED string ([0065], FIG. 1, i.e. output current ILED flowing in the LED rows LED1 to LED4).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine YANASE teaching of (LED) control circuit comprising a series LEDs and open/short-circuit protection with Kanemitsu et al. teaching of (LED) control circuit comprising series of rows of LEDs and open/short-circuit to separately provide compensation for different parallel rows of LEDs that can be arranged, for example different colors of an LED, by providing open/short-circuit detection for different parallel rows of LEDs (Kanemitsu et al.’s [0076]).
Regarding Claim 2 (original), YANASE teaches the LED control circuit according to claim 1, wherein
YANASE teaches if the impedance of the first end of the at least one corresponding LED string is high impedance, the abnormality detecting circuit determines that the at least one corresponding LED string (i.e. please see above citation(s)) is open-circuited ([0038], FIG. 1, i.e. open-circuit).
 3  (original), YANASE teaches the LED control circuit according to claim 1, wherein
Kanemitsu et al. teach
if the impedance ([0109], FIG. 1, i.e. ground impedance) of the first end of the at least one corresponding LED string is low impedance ([0109], FIG. 1, i.e. ground impedance), the abnormality detecting circuit ([0042], FIG. 1, i.e. open-circuit/short-circuit detection portion 122) determines that the at least one corresponding LED string ([0043], FIG. 1, i.e. LED1, LED2, LED3, LED4) is short-circuited to a ground terminal ([0109], FIG. 1, i.e. ground).
Claim 6 (currently amended) is similarly rejected as shown above in Claim 1.
Claim 7 (original) is similarly rejected as shown above in Claim 2.
Claim 8 (original) is similarly rejected as shown above in Claim 3.

Allowable Subject Matter

s 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is an examiner’s statement of reasons for allowance have been set in the Non-Final Office Action dated 11/03/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

6.	Applicant’s arguments with respect to amended claim(s) 1’s limitations “the M LED strings are connected in parallel” and “wherein when each of the switching circuit is conducted according to one of the N control signals, a current is provided to the at least one LED string” have been considered but are moot because the new ground of rejection does not rely on the newly added reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.

A.	Concerning Claim 1 on P.10- 11, that the voltage is applied both ends not “first end”. However, the Examiner respectfully disagrees because:
The revised rejection cites YANASE teaches that the current to the anode of light emitting device 11 is zero since no current flows corresponding to an opened circuit. Therefore, the limitation “when the voltage [(alternative limitation omitted)] or the current of the first end of the at least one corresponding LED string is less than or equal to a threshold value” is met. [0048], FIG. 1. Please see above rejection for detail.

B.	Concerning Claim 1 on P. 10- 11, that the switching circuit, 21-26, is on not off” However, the Examiner respectfully disagrees because:
The revised rejection cites YANASE teaches that the switching circuit corresponding to pMOS transistor Q12 is off or disconnected. Therefore, the limitation “the abnormality detecting circuit turns off the corresponding switching circuit” is met. [0049], FIG. 1. Please see above rejection for detail.

8.	Applicants’ Response to the Non-Final Office Action, 11/03/2020, has been entered and made of record. Claim(s) 1 and 6 is/are amended, Thus, Claim(s) 1-aaa, 10 is/are pending in this application.

9.	All dependent claims are properly rejected/objected as shown above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628